Order, Supreme Court, New York County (David Saxe, J.), entered October 6, 1994, which, to the extent appealed from, (a) denied defendant’s motion seeking, inter alia, renewal of an order, same court and Justice, entered March 23, 1994, directing entry of a money judgment in the sum of $12,342 with costs, interest and disbursements, and (b) directing payment of accountant’s fees in the sum of $5,000, unanimously affirmed, without costs.
The court properly held that defendant’s voluntary payment regarding credit card, telephone and medical bills could not be credited against interim child support and maintenance not paid (see, Krantz v Krantz, 175 AD2d 865, 866). It was also not an improvident exercise of discretion to award interim accountant’s fees herein (see, Domestic Relations Law § 237; Endes v Endes, 88 AD2d 652). Concur—Murphy, P. J., Wallach, Ross, Nardelli and Williams, JJ.